Eckert, J. Claimant, The Board of Education of the South Fork Community High School of Kincaid, Christian County, Illinois, seeks an award in the sum of $99.31, for a balance alleged to be due from the State of Illinois for the school year 1940-1941, under the provisions of “An Act to enable school directors and boards of education to establish and maintain classes and schools for crippled children and providing for payment from State treasury of the excess cost of maintaining and operating such classes and schools over the cost of maintaining and operating schools for normal children,” approved June 19, 1923, as amended. It is clear from the record that claimant was entitled to reimbursement in the amount of $100.00 under the provisions of this act for the services of one Evelyn Charles who assisted a crippled pupil throughout the school year. Without this assistance the crippled pupil would have been unable to attend school. Through a clerical error, claim was made only for $.69. Before the error could be corrected the appropriation for such reimbursement had lapsed. When the charge occurred, there remained a sufficient unexpended balance in the appropriation from which payment could have been made. Award is therefore entered in favor of the claimant in the sum of $99.31.